Case 1:16-cr-00576-JFK Document 309 Filed 04/29/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA :
-against- : No. 16 Cr. 576 (JFK)
CHRISTOPHER KERRIGAN, ORDER
Defendant.
~- eee x

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Christopher Kerrigan’s April 27, 2020 emergency motion
for compassionate release, (ECF No. 308), by no later than May
5, 2020. Mr. Kerrigan’s reply, if any, is due by no later than
May 7, 2020. The motion will be considered fully submitted as
of that date.

SO ORDERED.

 

te a) i / Clu ben’
Dated: New York, New York

April 29, 2020 J John F.” Keenan
United States District Judge
